DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed 01/21/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
                                                               Status of Claims
Claims 1-3, 6-13, 15-17, 19-27 are pending and presently under examination.
Claims 4, 14, 18, and 28 are cancelled. 
Priority
This application claims the benefit of priority under 35 U.S.C. §120 to U.S. Application No. 15/496,419, filed on April 25, 2017, which is a 5 continuation-in-part of, and claims priority under 35 U.S.C. 120 from, U.S. Application No. 14/922,763, filed on October 26, 2015, which claims priority under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/069,195, filed on October 27, 2014. 
Withdrawn Rejections
The rejection of claim 1-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments. 
The rejection of claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1-3, 6-13, 15-17, 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Guidance Step 1
Claims 1 and 15 are directed to methods that implement a process. Therefore, the claims fall into one of the four statutory categories. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps that encompass an abstract idea for the following reasons:
Under the broadest reasonable interpretation (BRI), the claimed steps for receiving (scheduled time intervals and receiving a specific date ranges), obtaining (glucose data), and determining encompass evaluating, analyzing, and/or organizing information. That is, with the exception of using data processing hardware (connected to a computing device), there is nothing in the claims themselves that foreclose these steps from being performed by a human. As such, these steps can be reasonably performed by the human mind of a scientist 
In addition, the step for determining (by removing glucose measurements that correspond to values less than or equal to zero that exceed a threshold) requires establishing mathematical comparison between data. As such, this step reasonably encompasses mathematical relationships and/or the use of mathematical operations.  It is noted that the grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations. 2019 PEG Section I, 84 Fed. Reg. at 52. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register (84 FR 50). Thus, there can be little doubt that the above steps encompass an abstract idea. [Step 2A, Prong 1: YES]
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
transmitting the next recommended insulin dosage from the data processing hardware to a portable device associated with the patient, the portable device configured to display the next recommended insulin dosage.
In this case, the transmitting step merely outputs dosage information to a portable device for display and therefore represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). Additionally, this step amounts to nothing more than linking the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). 
With regards to the recited processing and memory hardware, these are nothing more than generic data processing components that perform functions that constitute the abstract idea. Hence, these amount to nothing more than an attempt to generally link the use of the judicial exception to the technological environment and/or mere instructions to apply 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the transmitting step merely outputs dosage information to a portable device for display and therefore amounts to nothing more than insignificant extra-solution activity. Additionally, as evidenced by US 2013/0172707 (see entire) and US 2003/0028089 (see entire), methods for displaying dosage information were well known in the art. Therefore, this step remains insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more.
With regards to the recited processing and memory hardware, as explained with respect to Step 2A Prong 2, these elements are ubiquitous among electronic data processing devices (e.g. computers, and computer-like devices) and are the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible 
D. Dependent Claims
Dependent claims 3, 6-13, and 17-27 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, claims 3, 6-13, and 17-27 further limit the specificity of the abstract idea (e.g. the type of network being used) or the nature of the data being used by the abstract idea. Therefore, these claims are also part of the abstract idea and are not patent eligible for reasons discussed in the Step 2A (prong 1) analysis. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments, filed 01/21/2022, have been fully considered but are not persuasive for the following reasons.
Applicant argues that the instant claims fail to recite any of the judicial exceptions in a claim limitation and cannot be practiced in the human mind (because the claims require a system in communication with data processing hardware). In response, the examiner has explicitly described the steps describing the abstract idea, above, and provided a clear rationale as to why they amount to an abstract idea. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed 
a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17;
a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRI Int’l, 930 F.3d at 1304;
a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)); and
a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280.

In response to applicant’s confusion with regards to the recitation of data processing hardware (i.e. a computer) being linked to the use of the judicial exception, applicant is directed to MPEP 2106, Part III, Section C (which covers three different cases relating to computers and abstract ideas). In this case, the claimed system and processing hardware is recited so generically that it can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Furthermore, it is well-settled that the mere recitation of concrete, tangible components (e.g. computer hardware) is insufficient to confer patent eligibility to an otherwise abstract idea. See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). 
Applicant additionally argues that the claims do not recite any mathematical concepts. In response, this argument is not persuasive for the reasons discussed above in the Step 2A, prong 1, analysis. Regarding claims 2 and 16, it is additionally noted that these claims are not rejected under 35 USC 101 because they recite limitations directed to a doser 
Applicant appears to argue that the claimed invention results in a practical application of the judicial exception, namely by effecting a particular treatment for diabetes. In response, parent claims 1 and 15 do not recite any steps that result in administering a particular treatment. Notably, integrating data from different systems does not equate to administering a particular treatment. When making a determination under Step 2A (prong 2), examiners look to see if the claims recite additional elements that integrate an exception into a practical application such as improvements to computer functioning or another technological field, applying the judicial exception by use of particular machine, transformational reduction of a particular article to different state or thing, or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05. In this case, as discussed in the rejection above, when considering the claims as a whole the only non-abstract steps recited in addition to the abstract idea are the steps for transmitting recommended insulin dosages to a portable device configured to display this information. However, it remains the examiner’s position that these non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. As such, there is no practical integration of the abstract idea in the instant claims. For these reasons, the rejection is maintained. 
In the interest of advancing prosecution, it is again noted that claims 2 and 16 are not rejected under 35 USC 101 because they recite limitations directed to a doser element and administering insulin dosages to a patient (i.e. these claims recite a practical application of the judicial exception under the Step 2A, prong 2 analysis). Accordingly, applicant is encouraged to amend the independent claims to include these limitations. 
Obviousness-Type Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
The conclusion of obviousness-type double patenting is made in light of these factual determinations. Any obviousness-type double patenting rejection should make clear: (A)  The differences between the inventions defined by the conflicting claims; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined 
Claims 1-3, 6-13, 15-17, 19-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over THE FOLLOWING CLAIMS AND RELATED APPLICATIONS, AS LISTED IN THE TABLE BELOW, for the following reasons. This rejection is necessitated by amendment of the copending claims. 
INSTANT CLAIMS
REFERENCE CLAIMS
RELATED APPLICATION # 
 REASON THE INSTANT CLAIMS ARE OBVIOUS
1-3, 6-13, 15-17, 19-27
1-30
14922763 - allowed

(see below)
1-3, 6-13, 15-17, 19-27
1-3, 5-14, 16-18, 20-29
15496419 - allowed

(see below)
1-3, 6-13, 15-17, 19-27
1-30
15855315 - allowed

(see below)
1-3, 6-13, 15-17, 19-27
1-30
16124026 - allowed
(see below)




1-3, 6-13, 15-17, 19-27
1, 2, 8, 11, 12, 18
17010436 

(see below)


The differences between the inventions defined by the conflicting claims of the 14922763 application are as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because ref. claim 1 does not require aggregating data. However, dependent ref. claim 4 recites these limitations. Therefore, instant claim 1-28 are made obvious over the COMBINATION of reference claims 1 and 4, because it would have been obvious to COMBINE all limitations taught in the reference claims. 
The differences between the inventions defined by the conflicting claims of the 15496419 application are as follows: Reference claims 1-3, 5-14, 16-18, 20-29 recite the same limitations of the above instant claims plus additional steps, with the main difference being that the reference claims require administering dosages to a patient.  Therefore the reference claims are NARROWER in scope than the instant claims. Therefore, instant claims 1-28 are anticipated by the narrower claims. 
 application are as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because ref. claim 1 does not require aggregating data. However, dependent ref. claim 4 recites these limitations. Therefore, instant claim 1-28 are made obvious over the COMBINATION of reference claims 1 and 4, because it would have been obvious to COMBINE all limitations taught in the reference claims.
The differences between the inventions defined by the conflicting claims of the 16124026  application are as follows: Reference claims 1-30 recite the same limitations of the above instant claims plus additional steps, with the main difference being the determination of recommended meal boluses. Therefore the reference claims are NARROWER in scope that the instant claims because this feature is encompassed by the recommended insulin dosage. Therefore, instant claims 1-28 are anticipated by the narrower claims. 
The differences between the inventions defined by the conflicting claims of the 17010436 application are as follows: Reference claims 1, 2, 8, 11, 12, 18 recite the same limitations of the above instant claims plus additional steps, with the main difference being that the reference claims require obtaining patient data from a HCP via a network. Therefore the reference claims are NARROWER in scope that the instant claims. Therefore, instant claims 1-28 are anticipated by the narrower claims. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s response filed 01/21/2022 have not addressed the above rejections or set forth any contentions with regards to the examiner’s positions. Therefore, the rejections are maintained for the reasons of record. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619